      Case 1:19-cv-01195-SHR Document 55 Filed 03/31/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMERGENCY CARE SERVICES           :
OF PENNSYLVANIA, P.C., et al.,    :
                                  :   NO. 1:19-CV-01195-SHR
                Plaintiffs        :
                                  :   Rambo, J.
           v.                     :
                                  :
UNITEDHEALTH GROUP, INC.,         :
et al.;                           :
                                  :
                Defendants.       :


       PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY


                              Bridget E. Montgomery (PA ID 56105)
                              Eckert Seamans Cherin & Mellott, LLC
                              213 Market Street, 8th Floor
                              Harrisburg, PA 17101
                              (717) 237-6054
                              bmontgomery@eckertseamans.com

                              Alan Lash (FL ID 510904) (pro hac vice)
                              Justin Fineberg (FL ID 0053716) (pro hac vice)
                              Lash & Goldberg LLP
                              100 S.E. 2nd Street, Suite 1200
                              Miami Tower
                              Miami, FL 33131
                              (305) 347-4040
                              alash@lashgoldberg.com
                              jfineberg@lashgoldberg.com

                              Counsel for Plaintiffs, Emergency Care
                              Services of Pennsylvania, P.C. and Emergency
                              Physician Associates of Pennsylvania, P.C.
        Case 1:19-cv-01195-SHR Document 55 Filed 03/31/20 Page 2 of 4




      Pursuant to Local Rule 7.36, Plaintiffs respectfully submit the attached

supplemental authority in opposition to Defendants’ Motion to Dismiss (ECF Doc

Nos. 22, 30, 48, 51)

      The attached authority is from the action captioned Fremont Emergency

Services (Mandavia), Ltd., et al. v. UnitedHealth Group, Inc., et al., Case No. 2:19-

CV-00832-JCM-VCF (D. Nev.). See Exhibit A. This action was brought by

Plaintiffs’ affiliates in Nevada and features allegations similar to those asserted here.

In its Order dated February 20, 2020, the District of Nevada granted Plaintiffs’

Amended Motion to Remand, finding that the claims at issue are not completely

preempted by ERISA.




                                        1
       Case 1:19-cv-01195-SHR Document 55 Filed 03/31/20 Page 3 of 4




Dated: March 31, 2020             Respectfully submitted,


                                  /s/Bridget   E. Montgomery
                                  Bridget E. Montgomery, PA Bar # 56105
                                  Eckert Seamans Cherin & Mellott, LLC
                                  213 Market St., 8th Floor
                                  Harrisburg, PA 17101
                                  (717) 237-6054
                                  bmontgomery@eckertseamans.com

                                  Alan D. Lash
                                  FL Bar #510904 (pro hac vice)
                                  Justin C. Fineberg
                                  FL Bar #0053716 (pro hac vice)
                                  Lash & Goldberg LLP
                                  100 S.E. 2nd Street, Suite 1200
                                  Miami Tower
                                  Miami, FL 33131
                                  (305) 347-4040
                                  alash@lashgoldberg.com
                                  jfineberg@lashgoldberg.com

                                  Counsel for Plaintiffs Emergency Care
                                  Services of Pennsylvania, P.C. and
                                  Emergency Physician Associates of
                                  Pennsylvania, P.C.




                                  2
        Case 1:19-cv-01195-SHR Document 55 Filed 03/31/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I, Bridget E. Montgomery, hereby certify that on March 31, 2020, I served the

foregoing PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY upon all

counsel of record via this Court’s CM/ECF system, which services satisfies the

requirements of the Federal Rules of Civil Procedure.


                                         /s/Bridget  E. Montgomery
                                         Bridget E. Montgomery, Esquire

                                         Counsel for Plaintiffs, Emergency Care
                                         Services of Pennsylvania, P.C. and
                                         Emergency Physician Associates of
                                         Pennsylvania, P.C.




                                     3
